EXHIBIT 10.6(b)

CHANGE IN TERMS AGREEMENT

 

Principal  

Loan Date

 

Maturity

 

Loan No

 

Call / Coll

 

Account

 

Officer

 

Initials

  $    10,000,000.00   03-24-2006   06-30-2008   932900001-5     932900001-5  
22163  

References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.

Any item above containing “***” has been omitted due to text length limitations.

 

Borrower:  

IRIS International, Inc.

9172 Eton Avenue

Chatsworth, CA 91311-5805

    Lender:  

California Bank & Trust

Los Angeles Commercial Banking

550 South Hope Street, Suite 300

Los Angeles, CA 90071

 

Principal Amount:    $10,000,000.00    Date of Agreement:    March 24, 2006

DESCRIPTION OF EXISTING INDEBTEDNESS.

The Business Loan Agreement and the Promissory Note each dated May 25, 2004, in
the original amount of $10,000,000.00, as amended by that certain Change In
Terms Agreement dated May 9, 2005, from IRIS International, Inc. to Lender.

DESCRIPTION OF COLLATERAL.

1) All inventory, equipment, accounts (including but not limited to all
health-care-insurance receivables), chattel paper, instruments (including but
not limited to all promissory notes), letter-of-credit rights, letters of
credit, documents, deposit accounts, investment property, money, other rights to
payment and performance, and general intangibles (including but not limited to
all software and all payment intangibles); all fixtures; all attachments,
accessions, accessories, fittings, increases, tools, parts, repairs, supplies,
and commingled goods relating to the foregoing property, and all additions,
replacements of and substitutions for all or any part of the foregoing property;
all insurance refunds relating to the foregoing property; all good will relating
to the foregoing property; all records and data and embedded software relating
to the foregoing property, and all equipment, inventory and software to utilize,
create, maintain and process any such records and data on electronic media; and
all supporting obligations relating to the foregoing property; all whether now
existing or hereafter arising, whether now owned or hereafter acquired or
whether now or hereafter subject to any rights in the foregoing property; and
all products and proceeds (including but not limited to all insurance payments)
of or relating to the foregoing property.

DESCRIPTION OF CHANGE IN TERMS.

1) The Maturity date is hereby amended from June 30, 2006 to June 30, 2008

2) The Note is subject to the terms and conditions of that Business Loan
Agreement executed by Borrower in favor of Lender, as amended and restated on
march 24, 2006

3) The Tangibable Net Worth covenant is hereby deleted in its entirety

All other terms conditions remain the same.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

FINANCIAL STATEMENT CERTIFICATIONS. The undersigned hereby certifies to
California Bank & Trust (“Bank”) that all financial information (“Information”)
submitted to Bank now and at all times during the terms of this loan does, and
will, fairly and accurately represent the financial condition of the
undersigned, all Borrowers and Guarantors. Financial Information includes, but
is not limited to all Business Financial Statements (including Interim and
Year-End financial statements that are company prepared and/or CPA-prepared),
Business Income Tax Returns, Borrowing Base Certificates, Accounts Receivable
and Accounts Payable Agings, Personal Financial Statements and Personal Income
Tax Returns. The undersigned understands that the Bank will rely on all
financial information, whenever provided, and that such information is a
material inducement to Bank to make, to continue to make, or otherwise extend
credit accommodations to the undersigned. The undersigned covenants and agrees
to notify Bank of any adverse material changes in her/his/its financial
condition in the future. The undersigned further understands and acknowledges
that there are criminal penalties for giving false financial information to
federally insured financial institutions.

DEPOSIT AGREEMENT SECURITY. Borrower hereby grants a security interest to Lender
in any and all deposit accounts (checking, savings, money market or time) of
Borrower at Lender, now existing or hereinafter opened, to secure its
Indebtedness hereunder. This includes all deposit accounts Borrower holds
jointly with someone else.

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.



--------------------------------------------------------------------------------

BORROWER:

 

IRIS INTERNATIONAL, INC.       By:  

/s/ Cesar Garcia

    By:  

/s/ Martin Parravato

Cesar Garcia, President/CEO of IRIS International, Inc.     Martin Parravato,
CFO/Secretary of IRIS International, Inc.

LASER PRO Lending, Ver. 5.48.00.004 Copr. Harland Financial Solutions, Inc.
1997, 2010. All Rights Reserved. - CA L:\CFI\LPL\D20C.FC TR-18168 PR-1 (M)